RESNICK, M.L., J.
I respectfully dissent from the majority's conclusion that the officers were justified in conducting a warrantless search of the Neon. A warrantless search of an automobile is permissible when a police officer, based on his observations, has probable cause to believe a vehicle contains contraband or evidence of a crime. United States v. Ross (1982),456 U.S. 798, 72 L.Ed.2d 572, 102 S.Ct. 2157; State v. Mills
(1992), 62 Ohio St.3d 357, 582 N.E.2d 972. The record shows that the officers saw an envelope in plain view. The address on the envelope was readable only after the officers executed the warrantless search and retrieved the envelope.
An addressed envelope does not constitute "evidence of a crime" or, as in this case, evidence of leaving the scene of an accident. There were certainly less intrusive ways for the officers to have found the driver of the Neon.